Citation Nr: 0944177	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as post-operative herniated nucleus 
populous of L4-5. 

2.  Entitlement to service connection for a groin disorder, 
claimed as left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
September 1974.

These matters are on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In a May 2008 decision, the Board denied the claims for 
service connection.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, the Court granted the parties' 
Joint Motion for Remand of the Board's May 2008 decision.  
Pursuant to the actions requested in the March 2009 Joint 
Motion, the Court vacated the Board's decision and remanded 
these matters to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2009 Joint Motion for Remand, the parties agreed 
that the Board erred in failing to ensure that VA provide a 
medical examination to adjudicate the Veteran's claim for 
service connection for a low back disorder in light of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board was 
instructed to determine whether the evidence of record meets 
the requirements as set forth in McLendon.  

In light of the cumulative record and the instructions of the 
March 2009 Joint Motion, the Board finds that a VA 
examination is necessary to determine the nature and etiology 
of the Veteran's claimed low back and groin disorders.

Next, the claims file reflects that the Veteran has received 
medical treatment for his claimed disorders from the El 
Dorado Community-Based Outpatient Clinic (CBOC) in El Dorado, 
Arkansas; however, as the claims file only includes 
outpatient treatment records from that provider dated up to 
April 2006, any additional records from that facility should 
be obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA 
CBOC in El Dorado, Arkansas, for the 
period from April 2006 to the present.  

2.  Schedule the Veteran for an 
appropriate examination(s) to determine 
the nature and etiology of his low back 
and groin disorders.  The examiner(s) 
should be provided with the claims file 
for review in conjunction with the 
examination(s).

The examiner(s) is/are requested to offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that a low back disorder and/or a 
groin disorder, if shown, are related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in October 2006.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

